Citation Nr: 1735884	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  10-21 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Elizabeth F. Lunn, Attorney 


ATTORNEY FOR THE BOARD

S. LoGerfo, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from February 1970 to January 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This claim was remanded in September 2012 for further development. 

The issue of law back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

This claim was remanded in September 2012 for several reasons. First, the RO was instructed to send a new VCAA letter notifying the Veteran and his attorney of any information, lay or medical evidence not previously provided that is necessary to substantiate the claim. Specifically, the letter had to inform the Veteran that certain STRs may be missing or destroyed and also must request that the Veteran complete a NA Form 13055 and/or an NA Form 13075 in order to help secure missing inpatient STRs from 1971. The Veteran did submit an NA Form 13075 and additionally submitted a statement from his squad leader dated December 2013 that the Veteran was admitted to the U.S. Army Hospital 6th CC Cam Ranh Bay Vietnam in 1970 for three to five days for lower back pain. The RO was then instructed to obtain any alleged inpatient "clinical" records from the appropriate hospital in Vietnam. The RO was to ensure this request specifically asks for inpatient and "clinical" records and is issued under the appropriate request code and directed to the correct facility. All attempts to secure these inpatient and "clinical" STRs must be documented in the claims file. This was not done and therefore, there was not substantial compliance with remand directives. 

The Board notes that the RO did attempt and document its attempts to secure VA treatment records from June 2009 to present from the VAMC in Durham, NC. Moreover, STRs were obtained that indicated treatment for a back strain in March 1971 when the Veteran was on active duty in the United States. Also the Board notes that the RO provided the Veteran with an examination for his back condition that found a current disability but issued a negative nexus opinion. At this time, an additional examination or opinion is not necessary. However, if the in-patient clinical records are obtained, the RO should procure an addendum opinion from the VA examiner addressing this new evidence. 

Accordingly, the case is REMANDED for the following action:

1. The RO must attempt to obtain any alleged INPATIENT "CLINICAL" RECORDS from the U.S. Army Hospital 6th CC Cam Ranh Bay Vietnam in 1970. The RO is to ensure this request specifically asks for "morning reports" as well as inpatient and "clinical" records and is issued under the appropriate request code and directed to the correct facility. All attempts to secure these inpatient and "clinical" STRs must be documented in the claims file.

2. If and only if new records are obtained, procure an addendum opinion from the VA examiner that addresses this new evidence. The VA examiner should then opine as to whether it is at least as likely than not that the Veteran's current back condition was incurred in or caused by service. 

3. Readjudicate the claim and if the claim remains denied, issue a supplemental statement of the case (SSOC). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals





